—Judgment, Supreme Court, New York County (Renee White, J.), rendered January 27, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
The court was not required to excuse an allegedly biased prospective juror sua sponte (see, CPL 270.15 [4]), particularly since defendant expressly declined to challenge the juror for cause or peremptorily. The court had no obligation to override defendant’s clear tactical decision to accept this juror (see, People v DeGina, 72 NY2d 768).
Defendant’s challenge to the court’s supplemental charge is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that in view of the charge as a whole, the evidence, and the parties’ contentions, the supplemental instruction could not have confused the jury (People v Fields, 87 NY2d 821).
We perceive no abuse of sentencing discretion.
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur — Sullivan, J. P., Nardelli, Mazzarelli, Lerner and Buckley, JJ.